Citation Nr: 1437593	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  13-29 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include depression, mood disorder, and marijuana dependence.

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active duty service from April 1987 to March 1994.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 1994 and April 2012 of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2013 VA Form 9, the Veteran requested a videoconference hearing before the Board at the local RO for the issue of service connection for a psychiatric disorder.  See the October 2013 VA Form 9.     

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2013), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  To ensure full compliance with due process requirements, a remand is required.

Review of the record reveals that the Veteran has perfected an appeal for the issues of service connection for asthma and hearing loss.  A September 1994 rating decision denied entitlement to service connection for asthma and hearing loss and the Veteran was notified of this decision.  In September 1994, the Veteran submitted a notice of disagreement and a statement of the case was issued in December 1994.  In December 1994, the Veteran filed a VA Form 9 and she requested a hearing before the RO.  This appeal was certified to the Board in August 1996.  The Veteran was not afforded a hearing before the RO and the Board did not render a decision in this matter.  The RO should contact the Veteran and clarify whether she still desires a hearing for the issues of service connection for asthma and hearing loss, and take appropriate action.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge via video conference at the earliest opportunity possible for the issue of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice sent to the Veteran referable to the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2013). 

2.  Contact the Veteran and clarify whether she still desires a hearing before the RO for the issues of service connection for asthma and hearing loss, and take appropriate action.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



